Citation Nr: 1756486	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-35 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right shoulder supraspinatus tendonitis status post arthroscopic debridement and acromioplasty.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc and joint disease, L3-4.

3.  Entitlement to an evaluation in excess of 20 percent for status post laceration, at wrist level, right third, fourth, and fifth finger tendons.

4.  Entitlement to an evaluation in excess of 10 percent for limitation of motion, right wrist with degenerative joint disease.

5.  Whether new material evidence has been received in order to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for PTSD.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from October 1986 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2017 the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issue of whether new material evidence has been received in order to reopen a claim for service connection for PTSD is decided below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an August 2008 rating decision that was not appealed. 

2.  Evidence received since the August 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final August 2008 decision, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of entitlement to service connection in August 2008 was based on a determination that the evidence failed to show a confirmed in-service stressor.  The August 2008 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).  

The evidence received since the August 2008 decision includes in pertinent part the Veteran's detailed testimony before the undersigned during the February 2017 videoconference hearing in which he elaborated on the in-service stressor of Korean nationals being killed as they were too close to firing ranges during Team Spirit live fire exercises.

Because such an account of the in-service stressor was not present in August 2008, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  

Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection PTSD is granted. 


REMAND

The Board finds that additional evidentiary development is required before the claims on appeal are adjudicated.

Ratings

The Veteran was most recently afforded a VA examination for his shoulder in May 2016 in which the examiner noted pain on examination; the range of motion noted to exhibit pain was listed as "flexion, abduction".  

The Veteran was most recently afforded a VA examination for his back in May 2016 in which the examiner noted pain on examination; the range of motion noted to exhibit pain was listed as "forward flexion".  

The Veteran was most recently afforded a VA examination for his status post laceration, at wrist level, right third, fourth, and fifth finger tendons in September 2016 in which the examiner noted pain on examination; the range of motion noted to exhibit pain was listed as "finger flexion, finger extension, opposition with thumb".

The Veteran was most recently afforded a VA examination for his wrist in September 2016 in which the examiner noted pain on examination; the range of motion noted to exhibit pain was listed as "palmar flexion, dorsiflexion, ulnar deviation, radial deviation".

However, the examiners did not report whether testing was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. §4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  Moreover, the examiner noted the presence of pain on examination, but did not specify at which degree of motion the pain began. 

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

For these reasons, new examinations are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

PTSD

The Veteran asserts that service connection is warranted for PTSD as related to an incident in service where two farmers were killed during a live fire exercise in Korea at Camp Hovey.  The Veteran has indicated that this incident took place in June 1988.  The Veteran asserts that the AOJ has previously searched his individual unit records instead of the Camp Hovey records, to include a search of any criminal investigation/training accident investigation and compensation by the Department of the Army to those Korean nationals.  During the hearing, the Veteran testified that the he believed that military police investigated the incident and that there was an investigation by the Army.  The Board notes that the record includes the May 2016 VA memorandum regarding the formal finding of lack of information to verify PTSD stressor.  The Veteran and his representative have asserts that additional development regarding the incident should be done as noted above.

The Board finds that remand is warranted for the AOJ to attempt to independently verify the claimed June 1988 live fire exercise accident in Korea at Camp Hovey.

TDIU 

Notice is taken by the Board that the issue of the Veteran's TDIU entitlement remains at issue as it is otherwise inextricably intertwined with the other claims for higher ratings.  See Harris v. Dewinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Undertake any development necessary to independently verify the claimed June 1988 live fire exercise accident in Korea at Camp Hovey. 

The AOJ's development should include contacting the Director, US Army Crime Records Center, 27130 Telegraph Road, Quantico, Virginia 22134, as well as any other appropriate agency.  The agencies contacted should provide any available information that might corroborate the Veteran's alleged in-service stressors from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

2.  Schedule VA examinations in order to determine the current severity of the service-connected right shoulder; back; status post laceration, at wrist level, right third, fourth, and fifth finger tendons; and right wrist disabilities.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The examination should include testing for pain in active motion, passive motion, weightbearing and non-weightbearing for the joint in question (and if there is any medical basis upon which to find that there is an opposite joint, then of that paired joint if possible).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.  

A rationale should be provided for all opinions expressed.

3.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


